

115 HR 5315 IH: Planes Ensuring Total Safety Act
U.S. House of Representatives
2018-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5315IN THE HOUSE OF REPRESENTATIVESMarch 15, 2018Mr. Donovan (for himself and Mr. Cohen) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Administrator of the Federal Aviation Administration to promulgate regulations to prohibit the storage of live animals in overhead compartments of airplanes. 
1.Short titleThis Act may be cited as the Planes Ensuring Total Safety Act or the PETS Act.   2.Protection of pets on airplanesNot later than 1 year from the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall promulgate regulations that— 
(1)prohibit the storing of a live animal in any overhead compartment of any flight in air transportation (as defined in section 40102(a)(5) of title 49, United States Code); and (2)establish civil fines for violations of the prohibition under paragraph (1). 
